DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miet (WO 2011064055 A1) hereinafter Miet.
Regarding claim 1, Miet teaches A method for fading discontinued audio feeds for replay by a speaker(“According to the preferred embodiment, when the interruption occurs, a second portion of audio signal of duration D is output from the speaker 112 and the second portion is faded out over the duration D” in Page 11, Lines 14-16), the method comprising: receiving an input audio feed (“In step S202 an audio signal is received at the user terminal 104 from the base station 102 over the communications network” in Page 7, Lines 13-14) comprising a plurality of samples (“The audio signal is stored in the speech buffer 108” in Page 7, Line 20); determining whether the input audio feed is discontinued (”In step S212 the presence of an interruption in the audio flow between the base station 102 and the terminal equipment speaker 112 is determined” in Page 11, Lines 1-2); and when discontinuity of the input audio feed is detected (“According to the preferred embodiment, when the interruption occurs” in Page 11, Line 14): generating an intermediate audio signal (“a second portion of audio signal of duration D” in Page 11, Line 15) comprising a plurality of samples based on the discontinued input audio feed (some of the audio signal stored in the recovery buffer 110 is used as well as the remaining audio signal in the speech buffer 108” in Page 12, Lines 8-10); applying a fadeout function to the intermediate audio signal to generate a fadeout audio signal (“In step S216 a fade-out envelope is applied to the second portion” in Page 12, Lines 26-27); and outputting the fadeout audio signal for replay by the speaker (In step S218 the audio signal is output from the speaker 112” in Page 13, Lines 13-14), wherein the intermediate audio signal is generated based on a last portion of the discontinued input audio feed that has been output for replay (“In Fig. 4b the audio signal in the last two pitch periods of the speech frame is copied from the speech buffer and placed in the recovery buffer 110” in Page 10, lines 22-24 and Figs. 4a and 4b show how the “recovery buffer” is filled from original audio signal).
Regarding claim 4, Miet teaches the method of claim 1, Miet further teaches the method further comprising wherein the intermediate audio signal is generated such that the last portion of the discontinued input audio feed together with the intermediate audio signal is continuous in (“a recovery buffer stores a copy of a portion of the most recently received speech frame of the audio signal. The pitch period of the frame is determined so that the copied portion in the recovery buffer can be time shifted to ensure continuity of the signal characteristics with the most recently received speech frame. When the audio signal is unvoiced” in Page 4, Lines 20-24).
Regarding claim 5, Miet teaches the method of claim 1, Miet further teaches the method further comprising prior to generating the intermediate audio signal, determining a number of samples to be generated for the intermediate audio signal in accordance with a predefined fadeout period (“By using the recovery buffer it can be ensured that there is sufficient continuous audio signal available to be output for a predetermined duration D. A fade out pattern can be applied to the audio signal for the predetermined duration D to fade out the audio signal in a natural sounding way” in Page 5, Lines 5-9); and/or prior to generating the intermediate audio signal, determining a number of samples of the last portion of the discontinued input audio feed in accordance with a predefined fadeout period, for use in generating the intermediate audio signal (“Since the copied portion is copied from the most recently received speech frame in the speech buffer, the copied portion has a matching spectral profile to that of the frame in the speech buffer” in Page 4, lines 28-32).
Regarding claim 14, Miet teaches the method of claim 1, Miet further teaches the method further comprising wherein the fadeout function comprises at least one of a linear ramp (Fig. 6 shows a representation of fade-out following the same pattern described), a cubic ramp, a squared cosine function, or a raised cosine function.
Regarding claim 16, Miet teaches the method of claim 1, Miet further teaches the method further comprising storing a predefined number of samples of the input audio feed that have already been output for replay (“a recovery buffer stores a copy of a portion of the most recently received speech frame of the audio signal. The pitch period of the frame is determined so that the copied portion in the recovery buffer can be time shifted to ensure continuity of the signal characteristics with the most recently received speech frame” in Page 4, Lines 20-24 and Figs. 4a and 4b).
Regarding claim 17, Miet teaches the method of claim 1, Miet further teaches the method further comprising continuously updating the stored samples such that the latest predefined number of samples that have been outputted for replay are stored (“In preferred embodiments, a recovery buffer stores a copy of a portion of the most recently received speech frame of the audio signal” in Page 4, Lines 20-21 and “from the most recently received frame in the speech buffer onward to the end of the recovery buffer, without any sudden changes.” in Page 5, Lines 1-2).
Regarding claim 18, Miet teaches the method of claim 1, Miet further teaches the method further comprising storing the samples of the input audio feed that have already been output for replay in a look-behind buffer, wherein the intermediate audio signal is generated based on the samples stored in the look-behind buffer or a subset thereof (“The copied portion may be stored in the recovery buffer 110 in two different ways as shown in Figures 4a and 4b respectively” in Page 10, Lines 10-12 and “Figure 5b shows the case in which the interruption occurs when some samples remain in the speech buffer 108 but not enough samples remain to create the second portion of duration D. In this case, some of the audio signal stored in the recovery buffer 110 is used as well as the remaining audio signal in the speech buffer 108 as shown in Figure 5b to create the second portion of duration D.” in Page 12, lines 5-11).
Regarding claim 19, claim is rejected for being the apparatus comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 20, claim is rejected for being the non-transitory computer readable medium comprising program instructions for causing an apparatus at least to perform the method of rejected claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miet (WO 2011064055 A1) hereinafter Miet in view of Andersen (WO 2006079348 A1) hereinafter Andersen.
Regarding claim 2, Miet teaches the method of claim 1, Miet does not specifically disclose the method further comprising wherein the intermediate audio signal is generated such that samples of the intermediate audio signal mirror samples of the last portion of the discontinued input audio feed however,
Since it is known in the art as evidenced by Andersen for a method to further comprise wherein the intermediate audio signal is generated such that samples of the intermediate audio signal mirror samples of the last portion of the discontinued input audio feed in (“the at Jeast two consecutive subsequences of samples in the sequence of concealment samples are based on subsequences of buffered samples, wherein said subsequences of buffered samples are consecutive in reverse time order.” in Page 6, lines 5-7), 
An ordinary skilled in the art would be motivated to modify the invention of Miet with the teachings of Andersen for the benefit of reducing the unwanted sound effects as evidenced by Andersen in (“a more natural sounding concealment sequence without suffering from prior art string sound effects and helps to eliminate or reduce several other artefacts as well” in Page 6, lines 18-19),
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Miet with Andersen.
Regarding claim 3, Miet teaches the method of claim 1, Miet does not specifically disclose the method further comprising wherein generating the intermediate audio signal involves time-mirroring samples of the last portion of the discontinued input audio feed such that samples corresponding to samples of the last portion are included in the samples of the intermediate audio signal in reverse order however, 
Since it is known in the art as evidenced by Andersen for a method to further comprise wherein generating the intermediate audio signal involves time-mirroring samples of the last portion of the discontinued input audio feed such that samples corresponding to samples of the last portion are included in the samples of the intermediate audio signal in reverse order in “the at Jeast two consecutive subsequences of samples in the sequence of concealment samples are based on subsequences of buffered samples, wherein said subsequences of buffered samples are consecutive in reverse time order.” in Page 6, lines 5-7),
An ordinary skilled in the art would be motivated to modify the invention of Miet with the teachings of Andersen for the benefit of reducing the unwanted sound effects as evidenced by Andersen in (“a more natural sounding concealment sequence without suffering from prior art string sound effects and helps to eliminate or reduce several other artefacts as well” in Page 6, lines 18-19),
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Miet with Andersen.
Regarding claim 6, Miet teaches the method of claim 1, Miet does not specifically disclose the method further comprising wherein a number of samples in the intermediate audio signal equals a number of samples in the last portion of the discontinued input audio feed however,
Since it is known in the art as evidenced by Andersen for a method to further comprise wherein a number of samples in the intermediate audio signal equals a number of samples in the last portion of the discontinued input audio feed in (“Fig. 5A illustrates an example of how an index pattern may index subsequences in the buffered samples, BS1, BS2, BS3, BS4, gradually backwards in time in the synthesis of one or more concealment frames. In the shown example, consecutive subsequences CS1, | CS2, CS3, CS, CS5, CS6, CS7 in the concealment frames CF1, CF2, CF3 are based on buffered subsequences BS1, BS2, BS3 and BS4 of samples in frames BF1, BF2” in page 13, lines 5-9),
An ordinary skilled in the art would be motivated to modify the invention of Miet with the teachings of Andersen for the benefit of reducing the unwanted sound effects as evidenced by Andersen in (“a more natural sounding concealment sequence without suffering from prior art string sound effects and helps to eliminate or reduce several other artefacts as well” in Page 6, lines 18-19),
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Miet with Andersen.
Regarding claim 7, Miet as modified by Andersen teaches the method of claim 6, Miet further teaches the method further comprising wherein generating the intermediate audio signal involves reordering the samples in the last portion of the discontinued input audio feed in reverse order (“the at Least two consecutive subsequences of samples in the sequence of concealment samples are based on subsequences of buffered samples, wherein said subsequences of buffered samples are consecutive in reverse time order.” in Page 6, lines 5-7).
Regarding claim 8, Miet as modified by Andersen teaches the method of claim 6, Andersen further teaches the method further comprising wherein the intermediate audio signal is generated by time-mirroring the samples in the last portion of the discontinued input audio feed in (“Fig. 5B serves to illustrate that consecutive concealment subsequences are based on buffered subsequences indexed forwards and backwards in time in a manner so that the indexing gradually evolves backwards in time.” in Page 13, Lines 30-33)
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miet (WO 2011064055 A1) hereinafter Miet in view of Archibald (US 20090024234 A1) hereinafter Archibald.
Regarding claim 15, Miet teaches the method of claim 1, Miet does not specifically disclose the method further comprising prior to outputting the fadeout audio signal to the speaker, applying a saturating function to the fadeout audio signal however, 
Since it is known in the art as evidenced by Archibald for a method to further comprise prior to outputting the fadeout audio signal to the speaker, applying a saturating function to the fadeout audio signal in (“For positive 45 degree gain curve slope for fade-in and 45 degree negative slope for fade-out gain curve, the clipping or saturation is not essential.” in ¶[0037])
An ordinary skilled in the art would be motivated to modify the invention of Miet with the teachings of Archibald for the benefit avoiding introduction of noise to the mixed signal as evidenced by Archibald in (“to create headroom which prevents clipping/saturation of the resultant of mixer” in ¶[0037]),
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Miet with Archibald.
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654